Citation Nr: 1010609	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals from left 
shoulder surgery for recurrent dislocation of the left 
shoulder with associated degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1951 through 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine.
 
In July 2009, the Board remanded this matter for further 
development of the Veteran's claim.  The Board is satisfied 
that the action directed in its remand have been met with 
compliance.  For the reasons expressed below, however, it 
finds that additional remand is necessary for proper 
adjudication of the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA treatment records printed in October 2007 include a 
primary care note dated in November 2006 in which range of 
motion tests of the left shoulder revealed that the Veteran 
was able to produce full internal and external rotation, and 
abduction to 110 degrees, but that his ability to extend his 
left arm was severely limited, as his extension motion was 
limited "almost to nothing."

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, 38 C.F.R. § 4.71a, Diagnostic Code 5201 
provides a disability rating of 30 percent where a disability 
has resulted in limitation of motion of the minor or major 
arm to 25 degrees from the side (i.e., abduction motion).  To 
date, the RO has not addressed whether the Veteran is 
entitled to a higher rating for his left shoulder disability 
on an extra-schedular basis.  Although the Diagnostic Code 
does not provide for an evaluation based upon the absence of 
flexion, given the Veteran's demonstrated lack of flexion at 
his November 2006 VA treatment, the Board finds it is 
necessary to consider a possible increased rating on an 
extra-schedular basis pursuant to DeLuca and 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
residuals from left shoulder surgery for 
recurrent dislocation of the left 
shoulder with associated degenerative 
joint disease.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file.  

All tests and studies deemed necessary by 
the examiner, including range of motion 
tests of the left arm and shoulder, 
should be performed.  The examiner should 
note any findings of ankylosis of the 
scapulohumeral articulation, fibrous 
union of the humerus, false flail joint, 
or flail shoulder.  In discussing the 
relevant clinical findings, the examiner 
should also specifically note any 
findings of functional loss due to 
limited or excess movement, pain, 
weakness, excess fatigability, or 
incoordination, to include during flare-
ups and with repeated use.  In providing 
the requested opinion, the examiner 
should also consider and address the 
Veteran's November 2006 VA treatment, at 
which he demonstrated an inability to 
perform any flexion movements with his 
left arm.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for an 
increased rating for his left shoulder 
disability should be readjudicated, with 
specific consideration of whether the 
claim should be referred for assignment 
of an extraschedular evaluation.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

